
	

115 S2963 IS: End the Cyprus Arms Embargo Act
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2963
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To repeal the prohibition on the transfer of articles on the United States Munitions List to the
			 Republic of Cyprus.
	
	
		1.Short title
 This Act may be cited as the End the Cyprus Arms Embargo Act.
 2.FindingsCongress finds the following: (1)The Republic of Cyprus is a vital strategic partner to the United States.
 (2)The Republic of Cyprus is a critical member of the Global Coalition to Counter the Islamic State in Iraq and the Levant.
 (3)The United States cooperates closely with the Republic of Cyprus through information sharing agreements.
 (4)High-level United States officials have assisted the Republic of Cyprus with crafting that nation’s national security strategy.
 (5)The United States provides training to Cypriot officials in areas such as cybersecurity, counterterrorism, and explosive ordnance disposal and stockpile management.
 (6)The Republic of Cyprus is a valued member of the Proliferation Security Initiative to combat the trafficking of weapons of mass destruction.
 (7)The Republic of Cyprus continues to work closely with the United Nations and regional partners in Europe—
 (A)to combat terrorism through law enforcement; (B)to counter violent extremism programs; and
 (C)to combat terrorism through financial mechanisms. (8)The United States and the Republic of Cyprus maintain strong bilateral economic relations, particularly in sectors such as energy, financial services, and logistics.
 (9)The energy exploration in the Republic of Cyprus’s Exclusive Economic Zone and territorial waters— (A)includes the participation of United States companies;
 (B)furthers United States interests by providing a potential alternative to Russian gas for United States allies and partners; and
 (C)should not be impeded by other sovereign states. (10)Energy exploration in the Eastern Mediterranean region must be safeguarded against threats posed by terrorist and extremist groups, including Hezbollah and others.
 (11)Despite robust economic and security relations with the United States, the Republic of Cyprus has been subject to a United States embargo prohibiting the export of defense articles and services since 1987.
 (12)The 1987 arms embargo was designed to restrict United States arms sales and transfer to the Republic of Cyprus and the occupied part of Cyprus to avoid hindering reunification efforts.
 (13)At least 30,000 Turkish troops are stationed in the occupied part of Cyprus with weapons procured from the United States through mainland Turkey.
 (14)While the United States has, as a matter of policy, avoided the provision of defense articles and services to the Republic of Cyprus, the Government of Cyprus has sought to obtain these defense articles from other countries, including countries that pose challenges to United States interests around the world.
 (15)The security of partners in the Eastern Mediterranean region is critical to the security of the United States and Europe.
 3.Sense of the SenateIt is the sense of the Senate that— (1)the direct sale or transfer of arms by the United States to the Republic of Cyprus would advance United States’ security interests in Europe by helping to reduce the dependence of Cyprus on other countries for defense-related materiel, including countries that pose challenges to United States interests around the world; and
 (2)it is in the interest of the United States— (A)to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus;
 (B)to affirm the importance of demilitarization on the island of Cyprus; and (C)for the Republic of Cyprus to join NATO’s Partnership for Peace program.
				4.Repeal of prohibition on transfer of articles on the United States Munitions List to the Republic
			 of Cyprus
 (a)In generalSection 620C of the Foreign Assistance Act of 1961 (22 U.S.C. 2373) is amended by striking subsection (e).
 (b)Exclusion of the Government of the Republic of Cyprus from certain related regulationsBeginning on the date of the enactment of this Act, the Secretary of State shall exclude any application made with or under the authority of the Government of the Republic of Cyprus from the restrictions set forth in—
 (1)section 126.1(r) of title 22, Code of Federal Regulations (relating to prohibited exports, imports, and sales to or from Cyprus); and
 (2)Department of State Public Notice 1738 (57 Fed. Reg. 60265; December 18, 1992; relating to policy governing munitions export licenses to Cyprus).
				
